Petitioner, Lewis Solomon, has filed a petition for habeas corpus seeking his release from the State Penitentiary at McAlester, where he is confined by reason of a judgment and sentence of the district court of Tulsa county; serving a term of three years for receiving stolen property.
This case was appealed to this court, and the judgment of the district court of Tulsa county was affirmed. Solomon v. State,79 Okla. Cr. 93, 151 P.2d 944. On petition for rehearing, the judgment and sentence was modified from a term of seven years to a term of three years in the State Penitentiary. Solomon v. State, 79 Okla. Cr. 361, 155 P.2d 272.
The same questions presented in the appeal are now presented in the petition for habeas corpus. These questions cannot be reconsidered in a petition for habeas corpus.
The petition for habeas corpus is denied.
JONES, P. J., concurs. DOYLE, J., not participating.